           Case 2:20-cv-01824-MCE-CKD Document 16 Filed 09/17/20 Page 1 of 2


 1   Nathan E. Shafroth (Bar No. 232505)
     nshafroth@cov.com
 2   COVINGTON & BURLING LLP
 3   Salesforce Tower, 415 Mission Street
     San Francisco, CA 94105-2533
 4   Telephone: + 1 (415) 591-6000
     Facsimile: + 1 (415) 591-6091
 5
     Raymond G. Lu (Bar No. 324709)
 6   rlu@cov.com
     COVINGTON & BURLING LLP
 7   1999 Avenue of the Stars, Suite 3500
     Los Angeles, CA 90067-4643
 8   Telephone: + 1 (424) 332-4800
     Facsimile: + 1 (424) 332-4749
 9

10   Attorneys for Defendant
     MCKESSON CORPORATION
11

12                                 UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14
      CITY OF SACRAMENTO ET AL.,                       Civil Case No.: 2:20−CV−01824−MCE−CKD
15

16                  Plaintiffs,
                                                       ORDER FOR EXTENSION OF TIME TO
                                                       ANSWER OR OTHERWISE RESPOND TO
17           v.
                                                       THE COMPLAINT
18    TEVA PHARMACEUTICAL INDUSTRIES,
      LTD., ET AL.,
19

20
                    Defendants.
21

22

23

24

25

26
27

28

                  ORDER FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO THE
                             COMPLAINT / Civil Case No.: 2:20−CV−01824−MCE−CKD
           Case 2:20-cv-01824-MCE-CKD Document 16 Filed 09/17/20 Page 2 of 2


 1                                                  ORDER
 2          IT IS HEREBY ORDERED THAT Defendants McKesson Corporation; AmerisourceBergen
 3
     Drug Corporation; Cardinal Health, Inc.; Walgreen Co.; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a
 4
     Watson Pharmaceuticals, Inc.; Allergan USA, Inc.; Allergan, Inc.; Allergan Limited f/k/a Allergan plc
 5
     f/k/a Actavis plc; CVS Health Corporation; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.;
 6

 7   Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

 8   Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

 9   Mallinckrodt LLC; SpecGx LLC; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Watson
10
     Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Thrifty Payless, Inc.;
11
     Rite Aid Corporation; and Bryant Ranch Prepack, Inc. shall have until and including November 16,
12
     2020 to move, answer, or otherwise respond to the Complaint.
13
            IT IS SO ORDERED.
14
15

16   Dated: September 17, 2020
17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
      ORDER FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT/ Civil Case
                                    No.: 2:20−CV−01824−MCE−CKD
